FILED
                            NOT FOR PUBLICATION                            DEC 26 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BALJINDER KAUR,                                  No. 08-73781

              Petitioner,                        Agency No. A077-833-433

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



HARNEK SINGH,                                    No. 09-70600

             Petitioner,                         Agency No. A073-425-332

  v.

ERIC H. HOLDER, JR., Attorney General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 4, 2013
                            San Francisco, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: TROTT, THOMAS, and MURGUIA, Circuit Judges.

      In this consolidated appeal, husband and wife Harnek Singh (Singh) and

Baljinder Kaur (Kaur) each petition for review of a final order of removal of the

Board of Immigration Appeals (BIA). We have jurisdiction under 8 U.S.C.

§ 1252.

      With regard to Singh’s petition, the Government has acknowledged that the

BIA failed to consider Singh’s challenge to the immigration judge’s (IJ) finding of

adverse credibility. In light of this concession, we grant Singh’s petition in part

and remand to the BIA for full consideration of Singh’s challenge to the adverse-

credibility finding and of his eligibility for asylum and withholding of removal.

We do not reach the merits of Singh’s claim for relief under the Convention

Against Torture.

      With regard to Kaur’s petition, the Government has conceded that the

finding of adverse credibility is not supported by the record. Accordingly, we

grant Kaur’s petition and remand to the BIA for plenary consideration of Kaur’s

claims, including her due process claim, accepting Kaur’s testimony as credible.

      Singh’s petition for review is GRANTED IN PART; REMANDED.

      Kaur’s petition for review is GRANTED; REMANDED.




                                           2